Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment filed 12/30/21, with respect to Claim 1, have been fully considered and are persuasive.  The Non-Final rejection of 8/30/21 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a bottle filling station:  a filter removably disposed in the liquid flow circuit configured to filter the liquid in the liquid circuit; and a non-filtering bypass to provide liquid to the liquid dispenser bypassing the filter, comprising a non-filtering bypass cap that can replace the filter to allow the liquid to be dispensed to pass therethrough, wherein the liquid flow circuit comprises an engagement to allow the filter to be removable; wherein the non-filtering bypass cap can also be removably engaged to the engagement in lieu of the filter; and
wherein the non-filtering bypass cap comprises physical dimensions that are similar to physical dimensions of the filter, as defined within the context of claim 1 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753